UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6686



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

SEAN TROY JASPER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-93-293, CA-96-132-2)


Submitted:   July 25, 1996                 Decided:   August 12, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Sean Troy Jasper, Appellant Pro Se. Rebecca A. Betts, United States
Attorney, Charleston, West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion filed pursuant to 28 U.S.C. § 2255 (1988), as amended by
Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. No.

104-132, 110 Stat. 1217. We have reviewed the record and the dis-

trict court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a

certificate of appealability and dismiss on the reasoning of the

district court. United States v. Jasper, Nos. CR-93-293, CA-96-

132-2 (S.D.W. Va. Apr. 12, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2